Mr. Chief Justice Fuller,
after making the foregoing statement, delivered the opinion of the court.
The Pennsylvania Railroad Company did not except to the order nor attempt, to prosecute a writ of error therefrom if that were possible; the plaintiffs in error, who were officers of the company, excepted and carried the case up on this writ of error! They were not parties to the case between the Coal Company and the Railroad Company, had no property in the books and papers referred to, were mere custodians as officers, and any rights of theirs were not made to appear to be involved in the disclosures sought. The order as to them was purely interlocutory, not imposing penalty or liability, and not Tnally disposing of an independent proceeding.
•What Mr. Justice Bradley said in Williams v. Morgan, 111 U. S. 684, 699, in holding a decree on intervention appealable, and citing many , cases, was that the-order appealed from there “was final in its nature, and was made in a matter distinct from the general subject of litigation,—a matter by itself, which affected only the parties' to the particular controversy, and those whom-they represented.”
This order affected the plaintiff and defendant in the case itself, and not respondents as individuals at all, and if the court had power to punish disobedience or enforce compliance *187then the order prior to such action on. the part of the court was clearly interlocutory in the suit. Alexander v. United States, 201 U. S. 117. If the provision of § 724 in respect of disobedience of such an order was exclusive, then, of course, respondents were in no way aggrieved. Doyle v. London Guarantee Co., 204 U. S. 599.
Whether the order to produce was valid, and whether it warranted judgment by. default against the defendant company were matters in whiclj plaintiffs in error had no concern. There was here no attachment for contempt, no judgment on default, and no independent and collateral proceeding, the order disposing of which could be considered as a final decree.

■Judgment reversed and came remanded with a direction to "■dismiss the writ of error.